Filed 2/11/15 P. v. Hedgecock CA4/1
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



THE PEOPLE,                                                         D064977

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD228615;
                                                                                    SCE330151)
RACHELLE HEDGECOCK,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Patricia K.

Cookson, Judge. Affirmed.

         Janice R. Mazur, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Eric Swenson, Lynne McGinnis and Ryan H. Peeck, Deputy Attorneys General, for

Plaintiff and Respondent.
       A jury convicted Rachelle Anne Hedgecock of burglary. (Pen. Code,1 § 459.) It

found true allegations that the building was inhabited (§ 460) and another person other

than an accomplice was present in the residence during the commission of the crime.

(§ 667.5, subd. (c)(21).) The court sentenced Hedgecock to three years in state prison in

this case and to a concurrent three-year term on a related probation violation.

       Hedgecock contends the evidence was not sufficient to support the conviction

because she did not act with the intent to commit theft. We affirm the judgment.

                              FACTUAL BACKGROUND

Prosecution Case

       At around 8:00 a.m. on May 19, 2013, Shaun Richardson was awakened by a loud

noise at his residence on Riverdance Court in Alpine. From his upstairs bedroom

window, he saw Hedgecock standing outside holding a pair of scissors. He asked her

what she was doing there. She replied she was looking for a woman and mentioned a

name but Richardson was unsure of the name. He went downstairs and noticed that two

of his window screens had been cut and removed. Richardson had lived at the residence

since 2009 but had never seen Hedgecock before. He called the sheriff's department.

       San Diego County Sheriff's Department Detective Richard Bolter reported to the

scene and detained Hedgecock near Richardson's home. Hedgecock had a pair of scissors

in her bag. She said she had been looking for her niece named Jessica.




1      Statutory references are to the Penal Code.

                                             2
Defense Case

       James Danielson, Hedgecock's father, testified Hedgecock had telephoned him on

either May 18 or 19, 2013, asking for a shower and possibly a meal.

       Jessica Vanderbilt testified that for 18 months, until 2008, she lived at the Alpine

residence where Richardson lived at the time of the burglary. Approximately one year

before the burglary, Vanderbilt told Hedgecock she had moved to a different house in the

same general area. In either April or May 2013, Hedgecock had telephoned Vanderbilt,

stating she needed a place to stay the night.

                                       DISCUSSION

                                   I. Standard of Review

       "In addressing a challenge to the sufficiency of the evidence supporting a

conviction, the reviewing court must examine the whole record in the light most

favorable to the judgment to determine whether it discloses substantial evidence—

evidence that is reasonable, credible and of solid value—such that a reasonable trier of

fact could find the defendant guilty beyond a reasonable doubt. [Citation.] The appellate

court presumes in support of the judgment the existence of every fact the trier could

reasonably deduce from the evidence. [Citations.] The same standard applies when the

conviction rests primarily on circumstantial evidence. [Citation.] Although it is the

jury's duty to acquit a defendant if it finds the circumstantial evidence susceptible of two

reasonable interpretations, one of which suggests guilt and the other innocence, it is the

jury, not the appellate court that must be convinced of the defendant's guilt beyond a

reasonable doubt. [Citation.] ' "If the circumstances reasonably justify the trier of fact's

                                                3
findings, the opinion of the reviewing court that the circumstances might also reasonably

be reconciled with a contrary finding does not warrant a reversal of the judgment." ' "

(People v. Kraft (2000) 23 Cal. 4th 978, 1053-1054; see also People v. Ceja (1993) 4
Cal. 4th 1134, 1139.)

        In making our determination, we do not reweigh the evidence; the credibility of

witnesses and the weight to be accorded to the evidence are matters exclusively within

the province of the trier of fact. (People v. Stewart (2000) 77 Cal. App. 4th 785, 790.) We

will not reverse unless it clearly appears that on no hypothesis whatever is there sufficient

substantial evidence to support the jury's verdict. (People v. Redmond (1969) 71 Cal. 2d
745, 755; see also People v. Stewart, at p. 790; People v. Olea (1971) 15 Cal. App. 3d 508,

513.)

                                    II. Legal Principles

        Burglary is committed when a "person . . . enters any house, room, apartment . . .

or other building . . . with intent to commit grand or petit larceny or any felony[.]"

(§ 459; People v. Montoya (1994) 7 Cal. 4th 1027, 1041; see People v. Lawrence (2000)

24 Cal. 4th 219, 232-233.) It is settled that the essence of the offense is entry with the

proscribed intent; such entry constitutes the completed crime of burglary regardless of

whether any felony or theft actually is committed. (People v. Allen (1999) 21 Cal. 4th
846, 863, fn. 18; see also Montoya, at pp. 1041-1042.) It does not matter whether a

person who enters a house with larcenous or felonious intent does so through a closed

door, an open door, or a window; the entry with the requisite intent constitutes the

burglary. (People v. Nunley (1985) 168 Cal. App. 3d 225, 231.)

                                              4
       "[I]n reviewing the sufficiency of evidence to support a burglary finding, the

requisite intent is rarely demonstrated by direct proof, and as a result, may be inferred

from facts and circumstances. [Citation.] As a result, evidence such as theft of property

from a dwelling may create a reasonable inference that there was intent to commit theft at

the time of entry." (In re Leanna W. (2004) 120 Cal. App. 4th 735, 741; see People v.

Lewis (2001) 25 Cal. 4th 610, 643.)

       However, an intent to steal may also be inferred from an unlawful entry without

reasonable explanation of the entry (see People v. Jordan (1962) 204 Cal. App. 2d 782,

786) or from flight after being discovered. (People v. Frye (1985) 166 Cal. App. 3d 941,

947 [codefendant made an unauthorized entry into a vacant home at 1:00 a.m. and ran out

the back door after a police officer yelled, " '[F]reeze' "; the "late hour and sudden flight

upon discovery support the inference [he] entered with intent to steal"]; People v. Lopez

(1967) 249 Cal. App. 2d 93, 98.) Such intent may be inferred when the defendant is a

stranger and enters a home at a late hour, without permission, and without announcing his

intent. (People v. Swenson (1938) 28 Cal. App. 2d 636, 639-640 [evidence was sufficient

to prove a defendant entered a room with the intent to commit larceny because he entered

the hotel room at 3:00 a.m. without authorization, knocking or giving a prior warning].)

The intent to steal may be inferred from the totality of the facts and circumstances.

(Frye, 166 Cal.App.3d at p. 947.) If the circumstances of a particular case and the

conduct of the defendant reasonably indicate that his or her purpose in unlawfully

entering a home is to commit larceny, a reviewing court will not disturb a guilty verdict

on a burglary charge. (Swenson, 28 Cal. App. 2d 636 at pp. 639-640.)

                                              5
       It is, of course, settled that a conviction cannot be based on mere speculation and

conjecture. (People v. Marshall (1997) 15 Cal. 4th 1, 35 ["mere speculation cannot

support a conviction"]; People v. Harvey (1984) 163 Cal. App. 3d 90, 105, fn. 7

["Substantial evidence means more than simply one of several plausible explanations for

an ambiguous event."].)

                                       III. Analysis

       Hedgecock concedes that her cutting the screen to Richardson's house satisfied the

"entry" element of the burglary statute under People v. Valencia (2002) 28 Cal. 4th 1, 13-

14, overruled on other grounds as stated in People v. Yarbrough (2012) 54 Cal. 4th 889,

894. The evidence supporting the intent element of the burglary statute include that

Hedgecock was a stranger to Richardson and did not ring the doorbell to be allowed

inside; rather she cut the screen window open. Based on her phone call to her father

around the date of the burglary, Hedgecock apparently wanted a place to shower or food

to eat. The jury could reasonably infer that she entered Richardson's home looking for

those things. Vanderbilt had told her she no longer lived at the address where Richardson

lived, permitting an inference that Hedgecock knew her entry was without permission.

Hedgecock also fled from the scene, indicating a consciousness of her guilt. It was the

jury's duty to evaluate the evidence and counterarguments tending to support

Hedgecock's claim of innocence. The jury did so and found Hedgecock guilty. We

conclude sufficient evidence supports the jury's verdict.




                                             6
                                  DISPOSITION

      The judgment is affirmed.




                                                O'ROURKE, J.

WE CONCUR:


BENKE, Acting P. J.


IRION, J.




                                       7